DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
This communication is Notice of Allowance. 
Claim(s) 1-18 is/are pending and considered below.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s Amendment was given in an interview with Jovan Jovanovic (40,039) on 13 January 2022.
The application has been amended as follows:
Specification paragraph 54, lines 13: 
“and bold arrangement, whereas in other configurations, the body, for example, may be” 
is amended to


(Claim 1, lines 14-18) 
“wherein in a clamped configuration, the plate member is directed into the support face to be structurally configured to clamp a razor blade therebetween and wherein in an open configuration, the forcing surface of the elongated rod member overcomes the biasing member to separate the plate member from the support face to be structurally configured to facilitate the removal of the razor blade therebetween.” 
is amended to
-- wherein in a clamped configuration of the razor blade holder assembly, the plate member is directed into the support face to be structurally configured to clamp a razor blade therebetween and wherein in an open configuration of the razor blade holder assembly, the forcing surface of the elongated rod member overcomes the biasing member to separate the plate member from the support face to be structurally configured to facilitate the removal of the razor blade therebetween. --
(Claim 15, lines 1-2) 
“The combination razor blade holder assembly and razor blade, the razor blade holder assembly includes:” 
is amended to
-- A combination of a razor blade holder assembly and a razor blade, the combination including: --
(Claim 15, lines 17-22) 
“wherein in a clamped configuration, the plate member is directed into the support face to be structurally configured to impart force against the second side of the razor blade to clamp the razor blade therebetween and wherein in an open configuration, the forcing surface of the elongated rod member overcomes the biasing member to separate the plate member from the support face to be structurally configured to facilitate the removal of the razor blade therebetween.” 
is amended to
-- wherein in a clamped configuration of the razor blade holder assembly, the plate member is directed into the support face to be structurally configured to impart force against the second side of the razor blade to clamp the razor blade therebetween and wherein in an open configuration of the razor blade holder assembly, the forcing surface of the elongated rod member overcomes the biasing member to separate the plate member from the support face to be structurally configured to facilitate the removal of the razor blade therebetween. -- 
(Claim 18, lines 17-22) 
“wherein in a clamped configuration of the razor blade holder assembly, the plate member is directed into the support face to be structurally configured to impart force against the second side of the razor blade clamp the razor blade therebetween and wherein in an open configuration of the razor blade holder assembly, the forcing surface of the elongated rod member overcomes the biasing member to separate the plate 
is amended to
-- wherein in a clamped configuration, the plate member is directed into the support face to be structurally configured to impart force against the second side of the razor blade clamp the razor blade therebetween and wherein in an open configuration, the forcing surface of the elongated rod member overcomes the biasing member to separate the plate member from the support face to be structurally configured to facilitate the removal of the razor blade therebetween. -- 

Allowable Subject Matter
Claim(s) 1-18 is/are allowed.
The following is an examiner’s statement of reasons for allowance. 
The closest prior art of record, Buck (US 4,932,301) discloses a razor blade holder assembly (Figs. 1-5) including a body (3 and 19), fixed jaw (3) and a movable jaw assembly (18-20) including a plate member (20) and a biasing member (19), an adjustment member (22, 26-28) including an elongated rod member (22) rotatably positionable within the adjustor channel (channel thereof), wherein the razor blade holder assembly is movable between a clamped configuration (Fig. 3) and an open configuration (Fig. 4). However, Buck’s assembly in clamped and open configuration operates in reverse of the claimed invention of the Subject Application. More specifically, the forcing surface of the elongated member overcomes the biasing member in Buck’s assembly to place the assembly in a clamped configuration in contrast to the Subject 
The combination of the claimed limitations are novel and found to be allowable over the prior art. The cited references taken singly or in combination do not anticipate or make obvious the Applicant's claimed invention.
Any comment considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Himchan Song whose telephone number is (571)272-4142. The examiner can normally be reached M-Th 9:00 a.m. - 4:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on (571) 270-1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/HIMCHAN SONG/Examiner, Art Unit 3731                                                                                                                                                                                                        
/ANNA K KINSAUL/Supervisory Patent Examiner, Art Unit 3731